Exhibit 10.20(i)
AMENDMENT FOR THE FINAL 415 REGULATIONS
ARTICLE I
PREAMBLE

1.1   Effective date of Amendment. This Amendment is effective for limitation
years and plan years beginning on or after July 1, 2007, except as otherwise
provided herein.   1.2   Superseding of inconsistent provisions. This Amendment
supersedes the provisions of the Plan to the extent those provisions are
inconsistent with the provisions of this Amendment.   1.3   Employer’s election.
The Employer adopts all Articles of this Amendment, except those Articles that
the Employer specifically elects not to adopt.   1.4   Construction. Except as
otherwise provided in this Amendment, any reference to “Section” in this
Amendment refers only to sections within this Amendment, and is not a reference
to the Plan. The Article and Section numbering in this Amendment is solely for
purposes of this Amendment, and does not relate to any Plan article, section or
other numbering designations.   1.5   Effect of restatement of Plan. If the
Employer restates the Plan, then this Amendment shall remain in effect after
such restatement unless the provisions in this Amendment are restated or
otherwise become obsolete (e.g., if the Plan is restated onto a plan document
which incorporates the final Code §415 Regulation provisions).   1.6   Adoption
by prototype sponsor. Except as otherwise provided herein, pursuant to the
provisions of the Plan and Section 5.01 of Revenue Procedure 2005-16, the
sponsor hereby adopts this Amendment on behalf of all adopting employers.

ARTICLE II
EMPLOYER ELECTIONS
The Employer only needs to complete the questions in Section 2.2 in order to
override the default provisions set forth below. If the Plan will use all of the
default provisions, then these questions should be skipped and the Employer does
not need to execute this amendment.

2.1   Default Provisions. Unless the Employer elects otherwise in Section 2.2,
the following defaults will apply:

  a.   The provisions of the Plan setting forth the definition of compensation
for purposes of Code § 415 (hereinafter referred to as “415 Compensation”), as
well as compensation for purposes of determining highly compensated employees
pursuant to Code § 414(q) and for top-heavy purposes under Code § 416 (including
the determination of key employees), shall be modified by (1) including payments
for unused sick, vacation or other leave and payments from nonqualified unfunded
deferred compensation plans (Amendment Section 3.2(b)), (2) excluding salary
continuation payments for participants on military service (Amendment
Section 3.2(c)), and (3) excluding salary continuation payments for disabled
participants (Amendment Section 3.2(d)).     b.   The “first few weeks rule”
does not apply for purposes of 415 Compensation (Amendment Section 3.3).     c.
  The provision of the Plan setting forth the definition of compensation for
allocation purposes (hereinafter referred to as “Plan Compensation”) shall be
modified to provide for the same adjustments to Plan Compensation (for all
contribution types) that are made to 415 Compensation pursuant to this
Amendment.

2.2   In lieu of default provisions. In lieu of the default provisions above,
the following apply: (select all that apply; if no selections are made, then the
defaults apply)

415 Compensation. (select all that apply):

  a.   [  ]   Exclude leave cashouts and deferred compensation (Section 3.2(b))
    b.   [  ]   Include military continuation payments (Section 3.2(c))     c.  
[  ]   Include disability continuation payments (Section 3.2(d)):

    1.   [  ]   For Nonhighly Compensated Employees only       2.   [  ]   For
all participants and the salary continuation will continue for the following
fixed or determinable period:_______________

  d.   [  ]   Apply the administrative delay (“first few weeks”) rule
(Section 3.3)

 



--------------------------------------------------------------------------------



 



Plan Compensation. (select all that apply):
NOTE: Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals and Employee
Contributions, Matching includes all Matching Contributions and Nonelective
includes all Nonelective Contributions. For all Plans other than 401(k) plans,
only use column 1. or column 3. in the table below.
NOTE: Under the GUST PPD document, the plan excludes all post- severance
compensation unless the Employer had elected otherwise in its adoption
agreement.

                                                  Elective       Nonelective    
            All   Deferrals   Matching   Profit Sharing e.   Default provisions
apply    1. N/A OR   2. [   ]   3. [   ]   4. [   ] f.   No change from existing
Plan provisions   1. [   ] OR   2. [   ]   3. [   ]   4. [   ] g.   Exclude all
post-severance compensation   1. [   ] OR   2. [   ]   3. [   ]   4. [   ] h.  
Exclude post-severance regular pay   1. [   ] OR   2. [   ]   3. [   ]   4. [  
] i.   Exclude leave cashouts and deferred compensation   1. [   ] OR   2. [   ]
  3. [   ]   4. [   ] j.   Include post-severance military continuation payments
  1. [   ] OR   2. [   ]   3. [   ]   4. [   ] k.   Include post-severance
disability continuation payments:   1. [   ] OR   2. [   ]   3. [   ]   4. [   ]
 
  a.   [  ]   For Nonhighly Compensated Employees only                
 
  b.   [  ]   For all participants and the salary continuation will continue for
the following fixed or determinable period:                
 
                           
 
                            l.   Other_________________________ (describe)      
         

Plan Compensation Special Effective Date. The definition of Plan Compensation is
modified as set forth herein effective as of the same date as the 415
Compensation change is effective unless otherwise specified:
m.                                          (enter the effective date)
ARTICLE III
FINAL SECTION 415 REGULATIONS

3.1   Effective date. The provisions of this Article III shall apply to
limitation years beginning on and after July 1, 2007.   3.2   415 Compensation
paid after severance from employment. 415 Compensation shall be adjusted, as set
forth herein and as otherwise elected in Article II, for the following types of
compensation paid after a Participant’s severance from employment with the
Employer maintaining the Plan (or any other entity that is treated as the
Employer pursuant to Code § 414(b), (c), (m) or (o)). However, amounts described
in subsections (a) and (b) below may only be included in 415 Compensation to the
extent such amounts are paid by the later of 2 1/2 months after severance from
employment or by the end of the limitation year that includes the date of such
severance from employment. Any other payment of compensation paid after
severance of employment that is not described in the following types of
compensation is not considered 415 Compensation within the meaning of Code §
415(c)(3), even if payment is made within the time period specified above.

  (a)   Regular pay. 415 Compensation shall include regular pay after severance
of employment if:         (1) The payment is regular compensation for services
during the participant’s regular working hours, or compensation for services
outside the participant’s regular working hours (such as overtime or shift
differential), commissions, bonuses, or other similar payments; and        
(2) The payment would have been paid to the participant prior to a severance
from employment if the participant had continued in employment with the
Employer.

  (b)   Leave cashouts and deferred compensation. Leave cashouts shall be
included in 415 Compensation, unless otherwise elected in Section 2.2 of this
Amendment, if those amounts would have been included in the definition of 415
Compensation if they were paid prior to the participant’s severance from
employment, and the amounts are payment for unused accrued bona fide sick,
vacation, or other leave, but only if the participant would have been able to
use the leave if employment had continued. In addition, deferred compensation
shall be included in 415 Compensation, unless otherwise elected in Section 2.2
of this Amendment, if the compensation would have been included in the
definition of 415 Compensation if it had been paid prior to the participant’s

 



--------------------------------------------------------------------------------



 



      severance from employment, and the compensation is received pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid at the same time if the participant had continued in employment
with the Employer and only to the extent that the payment is includible in the
participant’s gross income.     (c)   Salary continuation payments for military
service participants. 415 Compensation does not include, unless otherwise
elected in Section 2.2 of this Amendment, payments to an individual who does not
currently perform services for the Employer by reason of qualified military
service (as that term is used in Code § 414(u)(1)) to the extent those payments
do not exceed the amounts the individual would have received if the individual
had continued to perform services for the Employer rather than entering
qualified military service.     (d)   Salary continuation payments for disabled
Participants. Unless otherwise elected in Section 2.2 of this Amendment, 415
Compensation does not include compensation paid to a participant who is
permanently and totally disabled (as defined in Code § 22(e)(3)). If elected,
this provision shall apply to either just non-highly compensated participants or
to all participants for the period specified in Section 2.2 of this Amendment.  

3.3   Administrative delay (“the first few weeks”) rule. 415 Compensation for a
limitation year shall not include, unless otherwise elected in Section 2.2 of
this Amendment, amounts earned but not paid during the limitation year solely
because of the timing of pay periods and pay dates. However, if elected in
Section 2.2 of this Amendment, 415 Compensation for a limitation year shall
include amounts earned but not paid during the limitation year solely because of
the timing of pay periods and pay dates, provided the amounts are paid during
the first few weeks of the next limitation year, the amounts are included on a
uniform and consistent basis with respect to all similarly situated
participants, and no compensation is included in more than one limitation year.
  3.4   Inclusion of certain nonqualified deferred compensation amounts. If the
Plan’s definition of Compensation for purposes of Code § 415 is the definition
in Regulation Section 1.415(c)-2(b) (Regulation Section 1.415-2(d)(2) under the
Regulations in effect for limitation years beginning prior to July 1, 2007) and
the simplified compensation definition of Regulation 1.415(c)-2(d)(2)
(Regulation Section 1.415-2(d)(10) under the Regulations in effect for
limitation years prior to July 1, 2007) is not used, then 415 Compensation shall
include amounts that are includible in the gross income of a Participant under
the rules of Code § 409A or Code § 457(f)(1)(A) or because the amounts are
constructively received by the Participant. [Note if the Plan’s definition of
Compensation is W-2 wages or wages for withholding purposes, then these amounts
are already include in Compensation.]   3.5   Definition of annual additions.
The Plan’s definition of “annual additions” is modified as follows:  

  (a)   Restorative payments. Annual additions for purposes of Code § 415 shall
not include restorative payments. A restorative payment is a payment made to
restore losses to a Plan resulting from actions by a fiduciary for which there
is reasonable risk of liability for breach of a fiduciary duty under ERISA or
under other applicable federal or state law, where participants who are
similarly situated are treated similarly with respect to the payments.
Generally, payments are restorative payments only if the payments are made in
order to restore some or all of the plan’s losses due to an action (or a failure
to act) that creates a reasonable risk of liability for such a breach of
fiduciary duty (other than a breach of fiduciary duty arising from failure to
remit contributions to the Plan). This includes payments to a plan made pursuant
to a Department of Labor order, the Department of Labor’s Voluntary Fiduciary
Correction Program, or a court-approved settlement, to restore losses to a
qualified defined contribution plan on account of the breach of fiduciary duty
(other than a breach of fiduciary duty arising from failure to remit
contributions to the Plan). Payments made to the Plan to make up for losses due
merely to market fluctuations and other payments that are not made on account of
a reasonable risk of liability for breach of a fiduciary duty under ERISA are
not restorative payments and generally constitute contributions that are
considered annual additions.     (b)   Other Amounts. Annual additions for
purposes of Code § 415 shall not include: (1) The direct transfer of a benefit
or employee contributions from a qualified plan to this Plan; (2) Rollover
contributions (as described in Code §§ 401(a)(31), 402(c)(1), 403(a)(4),
403(b)(8), 408(d)(3), and 457(e)(16)); (3) Repayments of loans made to a
participant from the Plan; and (4) Repayments of amounts described in Code §
411(a)(7)(B) (in accordance with Code § 411(a)(7)(C)) and Code § 411(a)(3)(D) or
repayment of contributions to a governmental plan (as defined in Code § 414(d))
as described in Code § 415(k)(3), as well as Employer restorations of benefits
that are required pursuant to such repayments.     (c)   Date of tax-exempt
Employer contributions. Notwithstanding anything in the Plan to the contrary, in
the case of an Employer that is exempt from Federal income tax (including a
governmental employer), Employer contributions are treated as credited to a
participant’s account for a particular limitation year only if the contributions
are actually made to the plan no later than the 15th day of the tenth calendar
month following the end of the calendar year or fiscal year (as applicable,
depending on the basis on which the employer keeps its books) with or within
which the particular limitation year ends.

3.6   Change of limitation year. The limitation year may only be changed by a
Plan amendment. Furthermore, if the Plan is terminated effective as of a date
other than the last day of the Plan’s limitation year, then the Plan is treated
as if the Plan had been amended to change its limitation year.   3.7   Excess
Annual Additions. Notwithstanding any provision of the Plan to the contrary, if
the annual additions (within the meaning of Code § 415) are exceeded for any
participant, then the Plan may only correct such excess in accordance with the
Employee Plans Compliance Resolution System (EPCRS) as set forth in Revenue
Procedure 2006-27 or any superseding guidance, including, but not limited to,
the preamble of the final §415 regulations.

 



--------------------------------------------------------------------------------



 



3.8   Aggregation and Disaggregation of Plans.

  (a)   For purposes of applying the limitations of Code § 415, all defined
contribution plans (without regard to whether a plan has been terminated) ever
maintained by the Employer (or a “predecessor employer”) under which the
participant receives annual additions are treated as one defined contribution
plan. The “Employer” means the Employer that adopts this Plan and all members of
a controlled group or an affiliated service group that includes the Employer
(within the meaning of Code §§ 414(b), (c), (m) or (o)), except that for
purposes of this Section, the determination shall be made by applying Code §
415(h), and shall take into account tax-exempt organizations under
Regulation Section 1.414(c)-5, as modified by
Regulation Section 1.415(a)-1(f)(1). For purposes of this Section:

(1) A former Employer is a “predecessor employer” with respect to a participant
in a plan maintained by an Employer if the Employer maintains a plan under which
the participant had accrued a benefit while performing services for the former
Employer, but only if that benefit is provided under the plan maintained by the
Employer. For this purpose, the formerly affiliated plan rules in
Regulation Section 1.415(f)-1(b)(2) apply as if the Employer and predecessor
Employer constituted a single employer under the rules described in
Regulation Section 1.415(a)-1(f)(1) and (2) immediately prior to the cessation
of affiliation (and as if they constituted two, unrelated employers under the
rules described in Regulation Section 1.415(a)-1(f)(1) and (2) immediately after
the cessation of affiliation) and cessation of affiliation was the event that
gives rise to the predecessor employer relationship, such as a transfer of
benefits or plan sponsorship.
(2) With respect to an Employer of a participant, a former entity that antedates
the Employer is a “predecessor employer” with respect to the participant if,
under the facts and circumstances, the employer constitutes a continuation of
all or a portion of the trade or business of the former entity.

  (b)   Break-up of an affiliate employer or an affiliated service group. For
purposes of aggregating plans for Code § 415, a “formerly affiliated plan” of an
employer is taken into account for purposes of applying the Code § 415
limitations to the employer, but the formerly affiliated plan is treated as if
it had terminated immediately prior to the “cessation of affiliation.” For
purposes of this paragraph, a “formerly affiliated plan” of an employer is a
plan that, immediately prior to the cessation of affiliation, was actually
maintained by one or more of the entities that constitute the employer (as
determined under the employer affiliation rules described in
Regulation Section 1.415(a)-1(f)(1) and (2)), and immediately after the
cessation of affiliation, is not actually maintained by any of the entities that
constitute the employer (as determined under the employer affiliation rules
described in Regulation Section 1.415(a)-1(f)(1) and (2)). For purposes of this
paragraph, a “cessation of affiliation” means the event that causes an entity to
no longer be aggregated with one or more other entities as a single employer
under the employer affiliation rules described in
Regulation Section 1.415(a)-1(f)(1) and (2) (such as the sale of a subsidiary
outside a controlled group), or that causes a plan to not actually be maintained
by any of the entities that constitute the employer under the employer
affiliation rules of Regulation Section 1.415(a)- 1(f)(1) and (2) (such as a
transfer of plan sponsorship outside of a controlled group).     (c)   Midyear
Aggregation. Two or more defined contribution plans that are not required to be
aggregated pursuant to Code § 415(f) and the Regulations thereunder as of the
first day of a limitation year do not fail to satisfy the requirements of Code §
415 with respect to a participant for the limitation year merely because they
are aggregated later in that limitation year, provided that no annual additions
are credited to the participant’s account after the date on which the plans are
required to be aggregated.

ARTICLE IV
PLAN COMPENSATION

4.1   Compensation limit. Notwithstanding Amendment Section 4.2 or any election
in Amendment Section 2.2., if the Plan is a 401(k) plan, then participants may
not make elective deferrals with respect to amounts that are not 415
Compensation. However, for this purpose, 415 Compensation is not limited to the
annual compensation limit of Code § 401(a)(17).   4.2   Compensation paid after
severance from employment. Compensation for purposes of allocations (hereinafter
referred to as Plan Compensation) shall be adjusted, unless otherwise elected in
Amendment Section 2.2, in the same manner as 415 Compensation pursuant to
Article III of this Amendment, except in applying Article III, the term
“limitation year” shall be replaced with the term “plan year” and the term “415
Compensation” shall be replaced with the term “Plan Compensation.”   4.3  
Option to apply Plan Compensation provisions early. The provisions of this
Article shall apply for Plan Years beginning on and after July 1, 2007, unless
an earlier effective date is specified in Section 2.2. of this Amendment.

 



--------------------------------------------------------------------------------



 



Except with respect to any election made by the employer in Section 2.2, this
amendment is hereby adopted by the prototype sponsor on behalf of all adopting
employers on:
                                                             (signature and
date)
NOTE: The Employer only needs to execute this Amendment if an election has been
made in Section 2.2 of this Amendment.
This amendment has been executed this                      day of
                                        ,                  .
Name of Plan:                                                             
Name of Employer:                                                             
By:                                                             
                        EMPLOYER

 